Title: Joseph Robinson’s Affidavit, 7 April 1794
From: Robinson, Joseph
To: Washington, George


          
            [Salisbury, N.C., 7 April 1794]
          
          This day settled with John Steele Esqr. and reced. from him Thirty pounds in full
            satisfaction and payments of all accompts, debts, dues, notes, bonds, bills, or dealings
            whatsoever, but particularly in full for, and in discharge of a certain paper now in the
            hands of John Haywood Esqr. purporting to be an obligation upon George Washington late
            of Virginia, and John Steele, which said obligation as well as all others I do herby
            release, and therefore acknowledge myself perfectly satisfied.
          In witness whereof I have hereunto affixed my hand this 7th day of April, at Salisbury
            in the year 1794 in presence of Henry Giles.
          his J.
            ⟨Rob⟩inson Robin⟨son⟩ mark
        